DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “a heat transfer portion” lacks proper antecedent basis in the original specification.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 23 has been renumbered as claim 24, 24 renumbered to 25, 25 renumbered to 26, 26 renumbered to 27, 27 renumbered to 28, 28 renumbered to 29, 29 renumbered to 30, 30 renumbered to 31, 31 renumbered to 32, 32 renumbered to 33, 33 renumbered to 34, 34 renumbered to 35, first number 35 renumbered to 36, second 35 renumbered to 37, and 36 renumbered to 38. As best understood, renumbered claims 34-36 depend from renumbered claim 33 and renumbered claim 38 depends from renumbered claim 37.  The rejections below are based on the renumbered numbers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 23.  The phrase “the vented portion” in the last line and in line 5 from the bottom of the claim lacks proper antecedent basis in the claim.  It is unclear whether Applicant intends to refer to the heat transfer portion. 
Re: claim 29.  The phrase “the hub” lacks proper antecedent basis in the claim.
The remaining claims are indefinite due to their dependency from claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24-26, 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-3189430 (JP’430).
Re: claims 23 and 37.  JP’430 shows in figure 1 a brake rotor comprising: a first side plate 18  having an outer surface shown in the area near the end of the top lead line of 26; a second side plate 20 having an outer surface shown in the area near the end of the bottom lead line of 26; a heat transfer portion or the ribs 22 and or the areas between the ribs 22, as best understood, extending between and connected to both of the first and second plates as shown; a mounting portion 16 connected to at least one of the first side plate, the second side plate, and the heat transfer portion as shown in figure 1; a first metal matrix composite portion or top element 24 (elements 24 are described in the English machine translation as being made of metal matrix composite i.e. Fe-Cr-Cu alloy with SiSC) integrally formed in the first side plate 18, the first metal matrix composite portion extending from the outer surface of the first side plate shown at the end of lead line of top 26 to a first distance from the vented portion 22, as best understood; and a second metal matrix composite portion or bottom element 24 integrally formed in the second side plate 20, the second metal matrix composite portion extending from the outer surface of the second side plate to a second distance from the vented portion.

Re: claim 33.  JP’430 shows in figure 1 the limitation wherein the heat transfer portion comprises a plurality of vents or spaces between elements 22 extending from the mounting portion 16 to an outer diameter as shown. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent 6702068 to Riebe.
JP’430 is silent with regards to the outer diameter of the first and second metal matrix portions of the rotor being in a range of about 10 inches to about 20 inches.
Riebe teaches in col. 6 lines 29-30 the use of rotors forming part of a brake stack having an outer diameter of about 18 inches.

Examiner also notes that since there was no explanation of criticality associated with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer diameter of the metal matrix portions to have been the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ (CCPA 1955). 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent Application 2007/0102246 to Carroll.
JP’430 is silent with regards to the hub diameter being in a range of about 5 inches to about 15 inches.
Carroll teaches in paragraph [0023] the use of a hub rotor having a diameter of about 7 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the diameter of the hub to have been about 7 inches, in view of the teachings of Carroll, in order to provide adequate hub diameter to provide sufficient structural integrity for effectively connecting a rotor to an axle.
In re Aller, 105 USPQ (CCPA 1955).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent 5224572 to Smolen Jr. et al.
JP’430 is silent with regards to the braking portion thickness of the brake rotor measured between the first outer surface to the second outer surface being in a range of about 0.5 inches to about 1.8 inches.
Smolen Jr. et al. teach in col. 3 lines 31-33 and show in figure 2 the use of a braking portion thickness of a brake rotor measured between a first outer surface to a second outer surface being a range of about 0.5 inches to about 1.8 inches or particularly 0.75 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking portion thickness range to have been about 0.5 inches to about 1.8 inches, in view of the teachings of Smolen Jr. et al., in order to provide adequate spacing between the braking surfaces to dissipate heat to improve the life of the rotor.
Examiner also notes that since there was no explanation of criticality associated with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking portion In re Aller, 105 USPQ (CCPA 1955).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent Application 2010/0044170 to Simpson et al.
JP’430 is silent with regards to the first and second distances being in a range of about 0.03 inches to about 0.24 inches.
Simpson et al. teach in paragraph [0027] the use of a distance of a composite portion of a rotor being in a range of about 0.03 inches to about 0.24 inches or particularly 1/16 inch or 0.0625 inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distances of the composite portions of JP’430 to have been in the range of about 0.03 inches to about 0.24 inches, in view of the teachings of Simpson et al., in order to provide a means of effectively reinforcing the outer surface of the rotor to help prevent premature rotor wear and improve rotor life.
Examiner also notes that since there was no explanation of criticality associated with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second distances to have been the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
  Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent 5224572 to Smolen Jr. et al. and US Patent Application 2010/0044170 to Simpson et al.
JP’430 is silent with regards to the braking portion thickness of the brake rotor measured between the first outer surface to the second outer surface being in a range of about 0.5 inches to about 1.8 inches.
Smolen Jr. et al. teach in col. 3 lines 31-33 and show in figure 2 the use of a braking portion thickness of a brake rotor measured between a first outer surface to a second outer surface being a range of about 0.5 inches to about 1.8 inches or particularly 0.75 inches.
JP’430, as modified, is silent with regards to the first and second distances being in a range of about 0.03 inches to about 0.24 inches.
Simpson et al. teach in paragraph [0027] the use of a distance of a composite portion of a rotor being in a range of about 0.03 inches to about 0.24 inches or particularly 1/16 inch or 0.0625 inch.
The combination would result in the first and second composite portions being spaced apart by a distance of about 0.3 to about 1.7 inches or 0.625 inches.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking portion thickness range to have been about 0.5 inches to about 1.8 inches, in view of the teachings of Smolen Jr. et al., in order to provide adequate spacing between the braking surfaces to dissipate heat to improve the life of the rotor.

Examiner also notes that since there was no explanation of criticality associated with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake portion thickness and first and second distance to have been such that the first and second metal matrix composite portions are spaced a part by a distance having the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ (CCPA 1955).
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent Application 2009/0078515 to Xia.
Xia teaches in figures 17C and 17D and in paragraph [0030] the use of vanes that are either straight or curved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vents of JP’430 to have been formed between straight or curved vanes in view of the teaching of Xia, in order to provide a means of altering fluid flow between the inner and outer regions of the rotor to provide desired heat dissipation depending on the particular application. 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent Application 2006/0093471 to Matheny et al.
Matheny et al. teach in paragraph [0005] the use of a rotor having a segmented vane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vanes between the vents of JP’430 to have been segmented, in view of the teachings of Matheny et al., in order to be able to replace a portion of the vane if damaged instead of having to replace the entire vane or to be able to place the vanes in a desired configuration by adjusting the angle at which the vanes are arranged. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’430 in view of US Patent Application 2005/0263358 to Zahdeh.
JP’430 includes vents as part of the heat transfer portion and the vents or gaps are substantially free from metal matrix composite material but is silent with regards to the particular material of the vanes of the heat transfer portion.  
Zahdeh teaches the use of vanes which make up a part of a heat transfer portion being made of metal in paragraph [0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat transfer portion of JP’430 to have been substantially free from metal matrix composite material, in view of the teachings of Zahdeh, in order to provide a heat transfer portion made of an appropriate material and with adequate spacing/gaps to promote heat dissipation to help prevent rotor overheating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US Patent 5878843 to Saum and US Patent 3391763 to Severson teach the use of a ventilated brake with an outer layer of material.  Severson also includes straight vanes. 
In order to complete the record, it should be noted that no conflict appears to presently exist between the subject matter defined by the instant claims and the subject matter of the claims of applicant’s and/or assignee’s copending application no. 15/397446 which has been made of record.  Accordingly, no double patenting rejection is entered into the instant application.  See MPEP 804+ concerning double patenting type of rejections, if necessary.  Applicant and/or assignee should maintain this clear line of patentable distinction between the instant claims and the claims of the indicated patent application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
November 19, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657